DETAILED ACTION
Claims 1-7, 9-10, 12-18, 20-21, 23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-7, 9-10, 12-18, 20-21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2020/0314481) in view of Glazier et al. (US 2017/0026686).

Claim 1, Gupta teaches a method for media playback, the method comprising:
causing, by a user device, a video content item to begin being presented on a first display device (i.e. smartphone) (fig. 1; p. 0030);
receiving, at the user device, an indication that presentation of the video content item is to be transferred from the first display device to a different display device (i.e. request to transfer media) (p. 0032);
determining that a first media playback application used to present the video content item on the first display device supports a stream transfer of the video content item (i.e. determines resolution of next device) (p. 0042);
“transmitting, from the user device to a server (102), an indication that a stream of the video content item is to be transferred from the first display device to the different display device (i.e. larger screen television) based on the determination that the first media playback application used to present the video content item on the first display device supports the stream transfer of the video content item” (p. 0044-0045);
requesting, by the server (102), a playback state (i.e. time position) from the first display device (p. 0033); and 
transmitting, by the server to the different display device, the playback state to the different display device in connection with an instruction to begin presenting the 
	Gupta is not entirely clear in teaching the specific features of:
	“in which the first display device is capable of being removed as a devices that presents the video content item”.
determining that the different display device is capable of receiving the stream transfer of the video content item;
“the determination that the different display device is capable of receiving the steam transfer of the video content item”.
Glazier teaches the specific features of:
	“in which the first display device is capable of being removed as a device that presents the video content item” (i.e. casting video to other devices removes content being displayed on the casting device) (fig. 3, 7D; 0063-0065, 0100-0103). Fig. 7D shows the mobile device after casting the video to the bedroom TV, the mobile device no longer displays the video).
determining that the different display device is capable of receiving the stream transfer of the video content item (i.e. list of available devices to cast) (fig. 3; p. 0062-0064);
“the determination that the different display device is capable of receiving the steam transfer of the video content item” (i.e. list of available devices to cast) (fig. 3; p. 0062-0064).


Claim 2,    Gupta is not entirely clear in teaching the method of claim 1, further comprising:
identifying a group of available display devices, wherein each display device in the group of display devices is connected to the local area network;
causing a user interface to be presented on the user device that indicates display devices included in the group of available display devices; and
receiving, at the user device, a selection of one of the display devices from the available display devices.
Glazier teaches the method of claim 1, further comprising:
identifying a group of available display devices, wherein each display device in the group of display devices is connected to the local area network (fig. 2);
causing a user interface to be presented on the user device that indicates display devices included in the group of available display devices (fig. 2); and
receiving, at the user device, a selection of one of the display devices from the available display devices (fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided a list of available devices as taught by Glaizer to the system of Gupta to allow for users to transfer content locally (p. 0029).

Claim 3,    Gupta is not entirely clear in teaching the method of claim 2, further comprising presenting a second user interface on the user device during presentation of the video content item on the first display device for controlling playback of the video content item on the first display device.
Glazier teaches the method of claim 2, further comprising presenting a second user interface on the user device during presentation of the video content item on the first display device for controlling playback of the video content item on the first display device (i.e. device on network may be the controller for displayed content on another device) (p. 0057).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided a list of available devices as taught by Glaizer to the system of Gupta to allow for users to transfer content locally (p. 0029).

Claim 4, Gupta is not entirely clear in teaching the method of claim 3, further comprising presenting the second user interface on the user device during presentation of the video content item on the selected display device, wherein the second user interface is updated to indicate an identity of the selected display device.
Glazier teaches the method of claim 3, further comprising presenting the second user interface on the user device during presentation of the video content item on the selected display device, wherein the second user interface is updated to indicate an identity of the selected display device (i.e. device on network may be the controller for displayed content on another device) (p. 0057).


Claim 5, Gupta is silent regarding the method of claim 3, wherein the second user interface includes a selectable icon that, when selected, causes the user interface that indicates display devices included in the group of available display devices to be presented on the user device.
Glazier teaches the method of claim 3, wherein the second user interface includes a selectable icon (310) that, when selected, causes the user interface that indicates display devices included in the group of available display devices to be presented on the user device (fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided a list of available devices as taught by Glaizer to the system of Gupta to allow for users to transfer content locally (p. 0029).

Claim 6,    Gupta teaches regarding the method of claim 2, wherein the selected display device is the user device (112) (fig. 1).

Claim 7,    Gupta teaches the method of claim    6, further comprising initializing, on the user device, a media playback application (i.e. media player client) for presenting the video content item in response to receiving the selection of the display device (p. 0033).

Claim 9, Gupta teaches the method of claim 8, wherein the server causes the different display device to execute a second instance of the media playback application (i.e. client application on any device), and wherein the second instance of the media playback application receives the playback state (i.e. time position) for resuming playback of the video content item (i.e. resume playback) (p. 0033).

Claim 10,    Gupta teaches the method of claim 1, wherein the indication (i.e. voice command initiates the transfer) that presentation of the video content item is to be transferred from the first display device to a different display device is received via a voice command (p. 0055).

Claim 12 is analyzed and interpreted as an apparatus of claim 1.
Claim 13 is analyzed and interpreted as an apparatus of claim 2.
Claim 14 is analyzed and interpreted as an apparatus of claim 3.
Claim 15 is analyzed and interpreted as an apparatus of claim 4.
Claim 16 is analyzed and interpreted as an apparatus of claim 5.
Claim 17 is analyzed and interpreted as an apparatus of claim 6.
Claim 18 is analyzed and interpreted as an apparatus of claim 7.
Claim 20 is analyzed and interpreted as an apparatus of claim 9.
Claim 21 is analyzed and interpreted as an apparatus of claim 10.

.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-10, 12-18, 20-21, 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-7, 9-10, 12-18, 20-21, 23 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120254793 A1	Briand; Hyacinthe et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        3/2/2022